Case 3:20-cv-00888-MMA-MSB Document 16 Filed 11/13/20 PageID.93 Page 1 of 11



  1
  2
  3
  4
  5
  6
  7
  8                     IN THE UNITED STATES DISTRICT COURT
  9                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 10
 11
      KEVIN TYLER,                                     Case No.: 20cv888-MMA (MSB)
 12
                                      Plaintiff, ORDER GRANTING JOINT
 13                                              MOTION FOR ENTRY OF
                   v.                            PROTECTIVE ORDER
 14
                                                       [ECF NO. 14]
 15   OFFICER F. SALAS, et al.,
 16                                Defendants.
 17
 18        Pursuant to the parties’ November 12, 2020 “Joint Motion for Entry of
 19   Protective Order” [ECF No. 14] and finding good cause therefore, the Court
 20   GRANTS the Joint Motion and enters the parties’ Stipulated Protective Order, as
 21   follows.
 22        The Court recognizes that at least some of the documents and information
 23   ("materials") that may be sought through discovery in the above-captioned action are
 24   protected under the privacy privilege and the official information privilege,
 25   (including information within the personnel files of California Department of
 26   Corrections and Rehabilitation [CDCR] employees) and are normally kept
 27   confidential by the parties. The parties have agreed to be bound by the terms of this
 28   Protective Order (“Order”) in this action.
                                                   1
                                                           Protective Order, 20cv888-MMA (MSB)
Case 3:20-cv-00888-MMA-MSB Document 16 Filed 11/13/20 PageID.94 Page 2 of 11



  1         The materials to be exchanged throughout the course of the litigation between
  2   the parties may contain information that has been deemed confidential research,
  3   technical, cost, price, marketing or other commercial information under the federal
  4   privacy privilege and the official information privilege [as is contemplated by Federal
  5   Rule of Civil Procedure 26(c)(1)(G)] information protected by the privacy rights of
  6   the parties or third parties, or otherwise be protected by the official information
  7   privilege. The purpose of this Order is to protect the confidentiality of such materials
  8   as much as practical during the litigation. THEREFORE:
  9                                      DEFINITIONS
 10          1.    The term “Confidential Information,” throughout this Order, will mean
 11   and include information contained or disclosed in any materials, including
 12   documents, portions of documents, answers to interrogatories, responses to requests
 13   for admissions, trial testimony, deposition testimony, and transcripts of trial
 14   testimony and depositions, including data, summaries, and compilations derived
 15   therefrom that is deemed to be Confidential Information by any party to which it
 16   belongs.
 17          2.    The term "materials" will include, but is not be limited to: any document
 18   within any CDCR employee’s personnel files; other documents; correspondence;
 19   memoranda; bulletins; blueprints; specifications; worksheets; notes of conversations;
 20   desk diaries; appointment books; expense accounts; recordings; photographs; motion
 21   pictures; compilations from which information can be obtained and translated into
 22   reasonably usable form through detection devices; sketches; drawings; notes; reports;
 23   instructions; disclosures; other writings; models and prototypes and other physical
 24   objects.
 25          3.    The term "counsel" will mean outside counsel of record, and other
 26   attorneys, paralegals, secretaries, and other support staff employed in the law firms
 27   identified below:
 28   ///
                                                 2
                                                        Protective Order, 20cv888-MMA (MSB)
Case 3:20-cv-00888-MMA-MSB Document 16 Filed 11/13/20 PageID.95 Page 3 of 11



  1
            XAVIER BECERRA
  2         Attorney General of California
            MICHELLE DES JARDINS
  3         Supervising Deputy Attorney General
            ALICE M. SEGAL
  4         Deputy Attorney General
            State Bar No. 288108
  5         1300 Street, Suite 125
            P.O. Box 944255
  6         Sacramento, CA 94244-2550
            Telephone: (619)738-9640
  7         Fax: (619) 645-2581
            E-mail: Alice.Segal@doj.ca.gov
  8
            BENJAMIN RUDIN, ESQ. (SBN 292341)
  9         3830 Valley Centre Drive, Suite 705, No. 231
            San Diego, CA 92130
 10         Telephone: (858) 256-4429
            E-mail: ben@benrudin.law
 11
            DAVID W. TYRA (SBN 116218)
 12         CECILIA L. MARTIN (SBN 301027)
            Kronick, Moskovitz, Tiedemann & Girard
 13         400 Capitol Mall, 27th Floor
            Sacramento, CA 95814
 14         Telephone: (916) 321-4500
            Fax: (916) 321-4555
 15         E-mail: dtyra@kmtg.
 16
                                       GENERAL RULES
 17
 18         4.     Each party to this litigation that produces or discloses any materials,
 19   answers to interrogatories, responses to requests for admission, trial testimony,
 20   deposition testimony, and transcripts of trial testimony and depositions, or
 21   information that the producing party believes should be subject to this Protective
 22   Order may designate the same as "CONFIDENTIAL" or "CONFIDENTIAL – FOR
 23   COUNSEL ONLY."
 24                (a)    Designation as "CONFIDENTIAL": Any party may designate
 25   information as "CONFIDENTIAL" only if, in the good faith belief of such party and
 26   its counsel, the unrestricted disclosure of such information could be potentially
 27   prejudicial to the operations of such party, place the safety of non-parties at risk, or
 28
                                                 3
                                                        Protective Order, 20cv888-MMA (MSB)
Case 3:20-cv-00888-MMA-MSB Document 16 Filed 11/13/20 PageID.96 Page 4 of 11



  1   result in the disclosure of confidential, personal information concerning non-parties
  2   or of the personnel files of parties.
  3                (b)    Designation as "CONFIDENTIAL - FOR COUNSEL ONLY":
  4   Any party may designate information as "CONFIDENTIAL - FOR COUNSEL
  5   ONLY" only if, in the good faith belief of such party and its counsel, the information
  6   is among that considered to be most sensitive by the party, including but not limited
  7   to operations and safety directives of such parties, information that potentially places
  8   the safety of non-parties at risk, or results in the disclosure of confidential, personal
  9   information concerning nonparties or of the personnel files of parties.
 10         5.     In the event the producing party elects to produce materials for
 11   inspection, no marking need be made by the producing party in advance of the initial
 12   inspection. For purposes of the initial inspection, all materials produced will be
 13   considered as "CONFIDENTIAL - FOR COUNSEL ONLY," and must be treated as
 14   such pursuant to the terms of this Order. Thereafter, upon selection of specified
 15   materials for copying by the inspecting party, the producing party must, within a
 16   reasonable time prior to producing those materials to the inspecting party, mark the
 17   copies of those materials that contain Confidential Information with the appropriate
 18   confidentiality marking.
 19         6.     Whenever a deposition taken on behalf of any party involves a
 20   disclosure of Confidential Information of any party:
 21                (a)    the deposition or portions of the deposition must be designated as
 22   containing Confidential Information subject to the provisions of this Order; such
 23   designation must be made on the record whenever possible, but a party may designate
 24   portions of depositions as containing Confidential Information after transcription of
 25   the proceedings; A party will have until fourteen (14) days after receipt of the
 26   deposition transcript to inform the other party or parties to the action of the portions
 27   of the transcript to be designated "CONFIDENTIAL" or "CONFIDENTIAL - FOR
 28   COUNSEL ONLY.”
                                                 4
                                                         Protective Order, 20cv888-MMA (MSB)
Case 3:20-cv-00888-MMA-MSB Document 16 Filed 11/13/20 PageID.97 Page 5 of 11



  1                (b)       the disclosing party will have the right to exclude from attendance
  2   at the deposition, during such time as the Confidential Information is to be disclosed,
  3   any person other than the deponent, counsel (including their staff and associates), the
  4   court reporter, and the person(s) agreed upon pursuant to paragraphs 8 and 9 below;
  5   and
  6                (c)       the originals of the deposition transcripts and all copies of the
  7   deposition must bear the legend "CONFIDENTIAL" or "CONFIDENTIAL - FOR
  8   COUNSEL ONLY," as appropriate, and the original or any copy ultimately presented
  9   to a court for filing must not be filed unless it can be accomplished under seal,
 10   identified as being subject to this Order, and protected from being opened except by
 11   order of this Court.
 12         7.     All Confidential Information designated as "CONFIDENTIAL" or
 13   "CONFIDENTIAL FOR COUNSEL ONLY" must not be disclosed by the receiving
 14   party to anyone other than those persons designated within this order and must be
 15   handled in the manner set forth below and, in any event, must not be used for any
 16   purpose other than in connection with this litigation, unless and until such designation
 17   is removed either by agreement of the parties, or by order of the Court.
 18         8.     Information designated "CONFIDENTIAL - FOR COUNSEL ONLY"
 19   must be viewed only by counsel (as defined in paragraph 3) of the receiving party,
 20   and by independent experts under the conditions set forth in this Paragraph. The right
 21   of any independent expert to receive any Confidential Information will be subject to
 22   the advance approval of such expert by the producing party or by permission of the
 23   Court. The party seeking approval of an independent expert must provide the
 24   producing party with the name and curriculum vitae of the proposed independent
 25   expert, and an executed copy of the form attached hereto as Exhibit A, in advance of
 26   providing any Confidential Information of the producing party to the expert. Any
 27   objection by the producing party to an independent expert receiving Confidential
 28   Information must be made in writing within fourteen (14) days following receipt of
                                                   5
                                                           Protective Order, 20cv888-MMA (MSB)
Case 3:20-cv-00888-MMA-MSB Document 16 Filed 11/13/20 PageID.98 Page 6 of 11



  1   the identification of the proposed expert. Confidential Information may be disclosed
  2   to an independent expert if the fourteen (14) day period has passed and no objection
  3   has been made. The approval of independent experts must not be unreasonably
  4   withheld.
  5          9.     Information designated "confidential" must be viewed only by counsel
  6   (as defined in paragraph 3) of the receiving party, by independent experts (pursuant
  7   to the terms of paragraph 8), by court personnel, and by the additional individuals
  8   listed below, provided each such individual has read this Order in advance of
  9   disclosure and has agreed in writing to be bound by its terms:
 10                 (a)    Executives who are required to participate in policy decisions
 11   with reference to this action;
 12                 (b)    Technical personnel of the parties with whom Counsel for the
 13   parties find it necessary to consult, in the discretion of such counsel, in preparation
 14   for trial of this action; and
 15                 (c)    Stenographic and clerical employees associated with the
 16   individuals identified above.
 17          10.    With    respect    to   material   designated   "CONFIDENTIAL"          or
 18   "CONFIDENTIAL – FOR COUNSEL ONLY," any person indicated on the face of
 19   the document to be its originator, author or a recipient of a copy of the document,
 20   may be shown the same.
 21          11.    All information which has been designated as "CONFIDENTIAL" or
 22   "CONFIDENTIAL -FOR COUNSEL ONLY" by the producing or disclosing party,
 23   and any and all reproductions of that information, must be retained in the custody of
 24   the counsel for the receiving party identified in paragraph 3, except that independent
 25   experts authorized to view such information under the terms of this Order may retain
 26   custody of copies such as are necessary for their participation in this litigation.
 27          12.    Before any materials produced in discovery, answers to interrogatories,
 28   responses to requests for admissions, deposition transcripts, or other documents
                                                  6
                                                         Protective Order, 20cv888-MMA (MSB)
Case 3:20-cv-00888-MMA-MSB Document 16 Filed 11/13/20 PageID.99 Page 7 of 11



  1   which are designated as Confidential Information are filed with the Court for any
  2   purpose, the party seeking to file such material must seek permission of the Court to
  3   file the material under seal.
  4         13.    At any stage of these proceedings, any party may object to a designation
  5   of the materials as Confidential Information. The party objecting to confidentiality
  6   must notify, in writing, counsel for the designating party of the objected-to materials
  7   and the grounds for the objection. If the dispute is not resolved consensually between
  8   the parties within seven (7) days of receipt of such a notice of objections, the
  9   objecting or designating party may move the Court for a ruling on the objection. The
 10   materials at issue must be treated as Confidential Information, as designated by the
 11   designating party, until the Court has ruled on the objection or the matter has been
 12   otherwise resolved.
 13         14.    All Confidential Information must be held in confidence by those
 14   inspecting or receiving it, and must be used only for purposes of this action. Counsel
 15   for each party, and each person receiving Confidential Information must take
 16   reasonable precautions to prevent the unauthorized or inadvertent disclosure of such
 17   information. If Confidential Information is disclosed to any person other than a
 18   person authorized by this Order, the party responsible for the unauthorized disclosure
 19   must immediately bring all pertinent facts relating to the unauthorized disclosure to
 20   the attention of the other parties and, without prejudice to any rights and remedies of
 21   the other parties, make every effort to prevent further disclosure by the party and by
 22   the person(s) receiving the unauthorized disclosure.
 23         15.    No party will be responsible to another party for disclosure of
 24   Confidential Information under this Order if the information in question is not labeled
 25   or otherwise identified as such in accordance with this Order.
 26         16.    If a party, through inadvertence, produces any Confidential Information
 27   without labeling or marking or otherwise designating it as such in accordance with
 28   this Order, the designating party may give written notice to the receiving party that
                                                7
                                                        Protective Order, 20cv888-MMA (MSB)
Case 3:20-cv-00888-MMA-MSB Document 16 Filed 11/13/20 PageID.100 Page 8 of 11



  1   the document or thing produced is deemed Confidential Information, and that the
  2   document or thing produced should be treated as such in accordance with that
  3   designation under this Order. The receiving party must treat the materials as
  4   confidential, once the designating party so notifies the receiving party. If the
  5   receiving party has disclosed the materials before receiving the designation, the
  6   receiving party must notify the designating party in writing of each such disclosure.
  7   Counsel for the parties will agree on a mutually acceptable manner of labeling or
  8   marking the inadvertently produced materials as "CONFIDENTIAL" or
  9   "CONFIDENTIAL - FOR COUNSEL ONLY" - SUBJECT TO PROTECTIVE
 10   ORDER.
 11         17.   Nothing within this order will prejudice the right of any party to object
 12   to the production of any discovery material on the grounds that the material is
 13   protected as privileged or as attorney work product.
 14         18.   Nothing in this Order will bar counsel from rendering advice to their
 15   clients with respect to this litigation and, in the course thereof, relying upon any
 16   information designated as Confidential Information, provided that the contents of the
 17   information must not be disclosed.
 18         19.   This Order will be without prejudice to the right of any party to oppose
 19   production of any information for lack of relevance or any other ground other than
 20   the mere presence of Confidential Information. The existence of this Order must not
 21   be used by either party as a basis for discovery that is otherwise improper under the
 22   Federal Rules of Civil Procedure.
 23         20.   Nothing within this order will be construed to prevent disclosure of
 24   Confidential Information if such disclosure is required by law or by order of the
 25   Court. If counsel is called upon to disclose Confidential Information in this manner,
 26   disclosing counsel shall provide reasonable advance notice of the same to counsel
 27   who previously produced the Confidential Information.
 28
                                               8
                                                       Protective Order, 20cv888-MMA (MSB)
Case 3:20-cv-00888-MMA-MSB Document 16 Filed 11/13/20 PageID.101 Page 9 of 11



  1         21.    Upon final termination of this action, including any and all appeals,
  2   counsel for each party must, upon request of the producing party, return all
  3   Confidential Information to the party that produced the information, including any
  4   copies, excerpts, and summaries of that information, or must destroy same at the
  5   option of the receiving party, and must purge all such information from all machine-
  6   readable media on which it resides. Notwithstanding the foregoing, counsel for each
  7   party may retain all pleadings, briefs, memoranda, motions, and other documents
  8   filed with the Court that refer to or incorporate Confidential Information, and will
  9   continue to be bound by this Order with respect to all such retained information.
 10   Further, attorney-work-product materials that contain Confidential Information need
 11   not be destroyed, but, if they are not destroyed, the person in possession of the
 12   attorney work product will continue to be bound by this Order with respect to all such
 13   retained information.
 14         22.    The restrictions and obligations set forth within this order will not apply
 15   to any information that: (a) the parties agree should not be designated Confidential
 16   Information; (b) the parties agree, or the Court rules, is already public knowledge;
 17   (c) the parties agree, or the Court rules, has become public knowledge other than as
 18   a result of disclosure by the receiving party, its employees, or its agents in violation
 19   of this Order; or (d) has come or will come into the receiving party's legitimate
 20   knowledge independently of the production by the designating party. Prior
 21   knowledge must be established by pre-production documentation.
 22         23.    The restrictions and obligations within this order will not be deemed to
 23   prohibit discussions of any Confidential Information with anyone if that person
 24   already has or obtains legitimate possession of that information.
 25         24.    Transmission by email or some other currently utilized method of
 26   transmission is acceptable for all notification purposes within this Order.
 27         25.    This Order may be modified by agreement of the parties, subject to
 28   approval by the Court.
                                                 9
                                                        Protective Order, 20cv888-MMA (MSB)
Case 3:20-cv-00888-MMA-MSB Document 16 Filed 11/13/20 PageID.102 Page 10 of 11



   1            26.   The Court may modify the terms and conditions of this Order for good
   2   cause, or in the interest of justice, or on its own order at any time in these proceedings.
   3   The parties prefer that the Court provide them with notice of the Court's intent to
   4   modify the Order and the content of those modifications, prior to entry of such an
   5   order.
   6            27.   No document may be filed under seal, except pursuant to a court order
   7   that authorizes the sealing of the particular document, or portion of the document. A
   8   sealing order may issue only upon a showing that the information is privileged or
   9   protectable under the law. The request must be narrowly tailored to seek sealing
  10   only of the confidential or privileged material.
  11            28.   To file a document under seal, the parties must comply with the
  12   procedures explained in Section 2.j of the Electronic Case Filing Administrative
  13   Policies and Procedures Manual for the United States District Court for the Southern
  14   District of California and Civil Local Rule 79.2. In addition, a party must file a
  15   redacted version of any document that it seeks to file under seal. The document must
  16   be titled to show that it corresponds to an item filed under seal, e.g., ‘Redacted Copy
  17   of Sealed Declaration of John Smith in Support of Motion for Summary Judgment.’
  18   The party should file the redacted document(s) simultaneously with a joint motion or
  19   ex parte application requesting that the confidential portions of the document(s) be
  20   filed under seal and setting forth good cause for the request.
  21            29.   Without a separate court order, the Protective Order and the parties’
  22   stipulation does not change, amend, or circumvent any court rule or local rule.
  23
       Dated: November 13, 2020
  24
  25
  26
  27
  28
                                                   10
                                                           Protective Order, 20cv888-MMA (MSB)
Case 3:20-cv-00888-MMA-MSB Document 16 Filed 11/13/20 PageID.103 Page 11 of 11



   1                                        EXHIBIT A
   2                          NON-DISCLOSURE AGREEMENT
   3        I, the undersigned, hereby declare that I have read the attached Stipulated
   4   Protective Order (“Order”) entered in the above-captioned case. I understand the
   5   terms of the Order. I also understand that my execution of this Non-Disclosure
   6   Agreement, indicating my agreement to be bound by the Order, is a prerequisite to
   7   my review of any information or documents designated as "CONFIDENTIAL" or
   8   "CONFIDENTIAL – FOR COUNSEL ONLY" pursuant to the Order.
   9        I will comply with and agree to be bound by all of the provisions of the Order.
  10   I agree and attest to my understanding that, if I fail to abide by the terms of the Order,
  11   I may be subject to sanctions, including contempt of court, for such failure. I agree
  12   to be subject to the jurisdiction of the United States District Court, Southern District
  13   of California, for the purposes of any proceedings relating to the enforcement of the
  14   Order and this Non-Disclosure Agreement.
  15
  16    DATED:
                                                 Signature
  17
  18
                                                 Print Name
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                   1
                                             Stipulated Protective Order (3:20-cv-0888-MMA-MSB)
